      Case 7:18-mc-01084 Document 4 Filed on 04/12/19 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           April 12, 2019
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

                                                  §
IN THE MATTER OF MARTINA                          §
BLASINA ROMERO                                    § MISC. ACTION NO. 7:18-MC-1084
                                                  §
                                                  §

                                                ORDER

       Pending before the Court is Petitioner Martina Blasina Romero’s “Verified Petition to

Perpetuate Testimony” pursuant to Federal Rule of Civil Procedure 27.              (Docket No. 1.)

Petitioner seeks to “perpetuate testimony about a 39-year-old Honduran man (her son) who died

a slow, painful, and avoidable death of bacterial meningitis while in federal immigration

custody.” (Id. at 1.) Petitioner requests a court “order authorizing depositions to perpetuate

testimony of [two federal law enforcement officials and any detainee witnesses who had contact

with the deceased] for use in an anticipated civil action pursuant to Federal Rule of Civil

Procedure 27(a)(1).” (Id. at 1, 9-10.) In addition, Petitioner requests a hearing before the Court

regarding the verified petition. (Id. at 10.)

       After a preliminary review of the verified petition, the Court finds that it is appropriate to

conduct a hearing regarding Petitioner’s verified petition. As such, it is hereby ORDERED that

a hearing is scheduled for May 2, 2019, at 3:00 p.m. to address the verified petition. The

Petitioner shall provide notice of the hearing to the appropriate attorney for the Government.

       The Clerk shall send a copy of this Order to counsel for Petitioner.




1/2
      Case 7:18-mc-01084 Document 4 Filed on 04/12/19 in TXSD Page 2 of 2



       DONE at McAllen, Texas on April 12, 2019.


                                            ___________________________________
                                                       Peter E. Ormsby
                                                 United States Magistrate Judge




2/2
